Mr. James Ward, Director Arkansas State Board of Public Accountancy 101 East Capitol, Suite 430 Little Rock, Arkansas 72201
Dear Mr. Ward:
This letter is a response to your request for an opinion regarding the reciprocity provisions of A.C.A. § 17-12-308, which governs the licensure of certified public accountants. That statute provides:
  In its discretion, the board may waive the examination and education requirements under § 17-12-301(a) and the residency requirement under subchapter 5 of this chapter. It may issue a certificate as a certified public accountant or an annual permit to practice, as provided for under subchapter 5 of this chapter, to any person who is the holder of the certificate as a certified public accountant, then in full force and effect, issued under the laws of any other state. . . .
A.C.A. § 17-12-308.
You have presented the following question:
  Can any provision of this statute be interpreted to require an individual who obtains an Arkansas certificate by reciprocity to maintain his/her certificate in the state of original issuance?
It is my opinion that A.C.A. § 17-12-308 does not require maintenance of the certificate in the state of original issuance.
I have based my conclusion on the provisions of A.C.A. § 17-12-601, which sets forth the grounds for the revocation or suspension of the various types of certificates that are issued to certified public accountants. That statute provides, in pertinent part:
  After notice and hearing as provided in § 17-12-603, the board may revoke or may suspend for such period as the board may determine any certificate issued under §§ 17-12-301 — 17-12-308 and 17-12-310, or any registration as a public accountant; or may revoke, suspend, or refuse to renew any permit issued under subchapter 5 of the chapter; or may censure the holder of any such permit for any one or any combination of the following causes:
*  *  *
  (7) Cancellation, revocation, suspension, or refusal to renew authority to practice as a certified public accountant or a public accountant by any other state for any cause other than failure to pay an annual registration fee in the other state;
A.C.A. § 17-12-601 (emphasis added).
This statute recognizes the fact that failure to pay an annual registration fee can result in the loss of a professional certificate or license. Yet it specifies that the loss of a certified public accountant's certificate for that reason in another state will not result in the revocation or suspension of the certificate issued in Arkansas — even a certificate issued upon the basis of the existence of the certificate issued in the other state under the authority of A.C.A. §17-12-308.
I therefore conclude that it is not necessary for the holders of certificates obtained by reciprocity to maintain their certificates in the states of original issuance.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SA/cyh